Citation Nr: 1213640	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel





INTRODUCTION

The Veteran served in the United States Air Force from October 1968 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed with this decision and perfected a timely appeal.  


REMAND

In the May 2010 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  However, it does not appear that the Veteran was scheduled for a hearing prior to the certification of his claim for appeal.  In addition, the Veteran was never provided any type of notification informing him as to the status of his hearing request, and the record does not reflect that he has since withdrawn his request for a hearing before a VLJ at the RO.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2011).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Consequently, a remand of the present appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a hearing before a VLJ at the St. Louis, Missouri RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


